DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 23 in the reply filed on 7/19/2022 is acknowledged.
Claims 2-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1-22 and 24-25, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rethke US 4825575 (hereinafter Rethke).
Re. Cl. 1, Rethke discloses: A calibration bracket (Fig. 1), comprising: a base (37, Fig. 1); a stand assembly (11 and 13, Fig. 1), comprising a first upright rod (13, Fig. 1) and a second upright rod (11, Fig. 1), one end of the first upright rod being detachably mounted on the base (see Fig. 1, via 43, the base 37 can be removed from within 13), the second upright rod being connected to the first upright rod (see Fig. 1) and the first upright rod being nested or folded with the second upright rod to reduce the length of the stand assembly (see Fig. 2-3); and a beam assembly (15, Fig. 1), supported by the stand assembly (see Fig. 1).
Re. Cl. 12, Rethke discloses: one end of the first upright rod away from the base is pivotally connected to one end of the second upright rod (see Fig. 2-3, via 19, 21, 31, 33 and 35), so that the second upright rod is foldable relative to the first upright rod (see Fig. 2-3).
Re. Cl. 13, Rethke discloses: one end of the first upright rod away from the base is provided with a first buckle (19b, Fig. 2), and one end of the second upright rod is provided with a second buckle (19a, Fig. 2), the first buckle and the second buckle being mutually buckled to fasten the second upright rod to the first upright rod (see Fig. 1, via 31). 
Re. Cl. 15, Rethke discloses: the beam assembly comprises a beam (15, Fig. 1) detachably mounted to the stand assembly (see Fig. 1, detachably mounted to 11 via removable pins 27/29).
Re. Cl. 16, Rethke discloses: the beam assembly comprises a mounting base (23, 25 Fig. 1), the mounting base being supported by the stand assembly (see Fig. 1), and the beam being detachably mounted in the mounting base (see Fig. 1, by removing the screws or bolts used to secure to 15) and being supported by the stand assembly through the mounting base (see Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rethke in view of Troyer US 6076787 (hereinafter Troyer).
Re. Cl. 14, Rethke does not disclose the stand assembly comprises a third upright rod, the third upright rod being connected to the second upright rod, and the third upright rod being adapted to be nested or folded with the second upright rod to reduce the length of the stand assembly. Troyer discloses a stand assembly (64, 65 and 66 Fig. 5) which includes a first upright rod (64, Fig. 5) foldably connected to a second upright rod (65, Fig. 5) to support a beam assembly (67, Fig. 5).  Re. Cl. 14, Troyer discloses the stand assembly comprises a third upright rod (66, Fig. 5), the third upright rod being connected to the second upright rod (see Fig. 5), and the third upright rod being adapted to be nested or folded with the second upright rod to reduce the length of the stand assembly (see Fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rethke device to include a third member as disclosed by Troyer to provide a taller stand assembly or enable the device to fold into a more compact storage state.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singley US 1639009, Baghdasarian US 8876062, Thomas US 5340065, and Lowrey US 10036418 disclose other known stand assemblies which are pertinent to Applicant’s claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632